FILED
                             NOT FOR PUBLICATION                            JUN 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LIJUAN YANG,                                     No. 11-72187

               Petitioner,                       Agency No. A075-661-763

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Lijuan Yang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Yang’s motion to reopen as

untimely where the motion was filed over five years after the BIA’s final order, see

8 C.F.R. § 1003.2(c)(2), and Yang failed to present sufficient evidence of changed

circumstances in China to qualify for the regulatory exception to the time limit for

filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii). Yang’s contention that

the BIA abused its discretion when it failed to consider several documents she

submitted to establish changed country conditions in China fails, because Yang did

not overcome the presumption the agency reviewed the evidence. See

Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000). Further, the BIA

did not abuse its discretion by determining that Yang failed to establish that

China’s treatment of members of the Shouter faith has materially changed since the

time of her prior hearing. See Najmabadi, 597 F.3d at 990-91.

      PETITION FOR REVIEW DENIED.




                                          2                                      11-72187